department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division contact person identification_number telephone number taxpayer_identification_number release number release date date date uniform issue list 419a legend taxpayer company x company y plan a plan b dear this responds to your application dated date requesting a ruling as to the federal tax consequences of a proposed transaction under sec_501 and sec_511 of the internal_revenue_code code facts taxpayer is a voluntary employees’ beneficiary association veba under sec_501 taxpayer represents that it is a separate welfare_benefit_fund under a collective bargaining agreement within the meaning of sec_419a taxpayer provides only life_insurance benefits for retired employees of company x and company y who are covered under plan a the proposed transaction is the transfer of assets from a retiree life_insurance_reserve to a retiree health reserve in taxpayer with assets in the retiree health reserve to be used to provide medical and dental benefits to retired employees covered under plan b taxpayer represents that the retiree health reserve will be a separate welfare_benefit_fund under a collective bargaining agreement within the meaning of sec_419a taxpayer represents that benefits under plan a and plan b were negotiated by company y and its predecessors and are provided under a series of collective bargaining agreements that were in effect when the covered individuals retired taxpayer further represents that if all of the assets currently held in taxpayer are transferred to the retiree health reserve it will take less than three years to exhaust the assets by paying retiree medical and dental benefits under plan b xxxxxxxx kxxxxxx axxxxxx rulings requested you requested the following rulings the proposed transaction will not cause taxpayer to fail to be exempt from tax under sec_501 as an organization described under sec_501 the income generated by the transferred assets held by taxpayer will not be subject_to unrelated_business_income_tax under sec_511 law sec_419 provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund are not deductible under chapter but if they would otherwise be deductible are subject_to the limitation of sec_419 deductible under sec_419 for the taxable_year in which paid sec_419 limits the employer's deduction under sec_419 to a welfare_benefit fund's qualified_cost for the taxable_year sec_419 defines the qualified_cost of a welfare_benefit_fund for a taxable_year as the sum of the qualified_direct_cost for the taxable_year and subject_to the limitation of sec_419a any addition to a qualified_asset_account for the taxable_year sec_419 provides that the qualified_cost for any taxable_year is reduced by the welfare_benefit fund's after-tax_income for the taxable_year sec_419 defines the term welfare_benefit_fund to include any fund through which the employer provides welfare benefits to employees or their beneficiaries sec_419 defines the term fund to include an organization described in sec_501 and also to the extent provided in regulations any account held for an employer by any person sec_419a defines the term qualified_asset_account to include any account consisting of assets set_aside to provide for the payment of medical or life_insurance benefits sec_419a provides that no addition to any qualified_asset_account may be taken into account under sec_419 to the extent such addition results in the amount of such account exceeding the account limit sec_419a provides that no account limits shall apply in the case of a qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement sec_1_419-1t q a-2 a of the treasury regulations provides that sec_419 generally applies to contributions paid_or_accrued with respect to a welfare_benefit_fund after date in taxable years of employers ending after that date xxxxxxxx mxxxxxx xxxxxxx sec_1 419-2t q a-1 provides that neither contributions to nor reserves of a collectively bargained welfare_benefit_fund shall be treated as exceeding the otherwise applicable limits of sec_419 sec_419a or sec_512 until the earlier of i the date upon which the last of the collective bargaining agreements relating to the fund in effect on the date_of_issuance of final regulations concerning such limits terminates or ii the date three years after the issuance of final regulations sec_1_419a-2t q a-2 states for purposes of q a-1 a collectively bargained welfare_benefit_fund is a welfare_benefit_fund that is maintained pursuant to an agreement which the secretary of labor determines to be a collective bargaining agreement and which meets the requirements of the secretary_of_the_treasury as set forth in paragraph below notwithstanding a determination by the secretary of labor that an agreement is a collective bargaining agreement a welfare_benefit_fund is considered to be maintained pursuant to a collective bargaining agreement only if the benefits provided through the fund were the subject of arms-length negotiations between the employee_representatives and one or more employers and if such agreement between employee_representatives and one or more employers satisfies code sec_7701 moreover the circumstances surrounding a collective bargaining agreement must evidence good_faith bargaining between adverse parties over the welfare benefits to be provided through the fund maintained pursuant to a collective bargaining agreement unless at least percent of the employees eligible to receive benefits under the fund are covered by the collective bargaining agreement finally a welfare_benefit_fund is not considered to be in the case of a collectively bargained welfare_benefit_fund only the portion of the fund as determined under allocation rules to be provided by the commissioner attributable to employees covered by a collective bargaining agreement and from which benefits for such employees are provided is considered to be maintained pursuant to a collective bargaining agreement notwithstanding the preceding paragraphs and pending the issuance of regulations setting account limits for collectively bargained welfare funds a welfare_benefit_fund will not be treated as a collectively bargained welfare_benefit_fund for purposes of q a-1 if and when after date the number of employees who are not covered by a collective bargaining agreement and are eligible to receive benefits under the fund increases by reason of an amendment merger or other action of the employer or the fund in addition pending the issuance of such regulations for purposes of applying the percent test of paragraph to a welfare_benefit_fund that is not in existence on date 90-percent shall be substituted for 50-percent sec_501 provides for the exemption from federal_income_tax of voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any xxxxxxxx krxxxxxx xxxxxxx private_shareholder_or_individual sec_1_501_c_9_-1 provides that for an organization to be described in sec_501 it must be an employees’ association membership in the association must be voluntary the organization must provide for the payment of life sick accident or other_benefits to its members and there can be no inurement other than by payment of permitted benefits to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-3 defines sick_and_accident_benefits for purposes of sec_501 as amounts furnished to or on behalf of a member or a member's dependents in the event of illness or injury to a member or a member's dependent such benefits may be provided through reimbursement to a member or a member's dependent for amounts expended because of illness or personal injury or through the payment of premiums to a medical_benefit or health insurance program sec_1_501_c_9_-4 provides generally that no part of the net_earnings of an employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of benefits permitted by sec_1_501_c_9_-3 sec_511 imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 provides that in the case of an organization described in sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with modifications sec_512 provides that in the case of an organization described in sec_501 exempt_function_income includes all income other than an amount equal to the gross_income derived from any unrelated_trade_or_business regularly carried on by such organization computed as if the organization were subject_to sec_512 which is set- aside to provide for the payment of life sick accident or other_benefits including reasonable costs of administration directly connected with its exempt_purpose sec_512 provides that in general in the case of an organization described in sec_501 a set-aside for any purpose specified in sec_512 may be taken into account under subparagraph b only to the extent that it does not result in an amount of assets set_aside for such purpose in excess of the account limit determined under sec_419a without regard to subsection f thereof for the taxable_year not taking into account any reserve described in sec_419a for post-retirement medical benefits xxxxxxxx xxxxxxx xxxxxxx analysis and conclusion ruling_request you asked for a ruling that the proposed transaction will not cause taxpayer to fail to be an organization described under sec_501 sec_501 provides for the exemption from federal_income_tax of vebas providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual see also sec_1_501_c_9_-1 the proposed transaction is the transfer of assets from a retiree life_insurance_reserve in taxpayer to a retiree health reserve in taxpayer with assets in the retiree health reserve to be used to provide medical and dental benefits to retired employees covered under plan b sec_1_501_c_9_-3 defines sick_and_accident_benefits for purposes of sec_501 as amounts furnished to or on behalf of a member or a member's dependents in the event of illness or injury to a member or a member's dependent such benefits may be provided through reimbursement to a member or a member's dependent for amounts expended because of illness or personal injury or through the payment of premiums to a medical_benefit or health insurance program accordingly the transfer of assets from a retiree life_insurance_reserve to the retiree health reserve in taxpayer and the use of assets to provide medical and dental benefits to retired employees covered under plan b will not cause taxpayer to fail to be an organization described in sec_501 ruling_request you asked for a ruling that the income generated by the assets that were transferred from the retiree life_insurance_reserve in taxpayer to the retiree health reserve in taxpayer will not be subject_to unrelated_business_income_tax under sec_511 as indicated above sec_511 imposes income_tax on the unrelated_business_taxable_income ubti of certain tax-exempt organizations including vebas under sec_512 the ubti of a veba is the veba’s gross_income excluding exempt_function_income less certain specified deductions both computed with certain specified modifications under sec_512 in the case of vebas exempt_function_income generally means all income set_aside to provide for the payment of life sick accident or other_benefits including certain specified reasonable costs of administration however sec_512 places limitations on the amount that may treated as exempt_function_income under these limitations a set-aside for any purpose specified in sec_512 may be xxxxxxxx kxxxxxx xrxxxxxx taken into account as exempt_function_income only to the extent that it does not result in an amount of assets that exceeds the account limit determined under sec_419a without regard to subsection f thereof for the taxable_year not taking into account any reserve described in sec_419a for post-retirement medical benefits however funds maintained pursuant to collective bargaining agreements come within the special rule for collectively bargained plans under sec_419a pending the adoption of final regulations to implement sec_419a sec_1_419a-2t q a provides that amounts held in welfare_benefit funds that are maintained pursuant to a collective bargaining agreement will not be treated as exceeding the otherwise applicable limits of sec_419 sec_419a or sec_512 after the publication of these temporary regulations sec_419a was amended in the tax_reform_act_of_1986 retroactive to the effective date of the tax_reform_act_of_1984 to provide that no account limits apply in the case of a qualified_asset_account under a separate welfare_benefit_fund under a collective bargaining agreement while the service has not issued final regulations to clarify the precise scope of sec_419a as amended in we conclude that pending the adoption of final regulations and based upon your representation that taxpayer is a separate welfare_benefit_fund under a collective bargaining agreement within the meaning of sec_419a the assets held by taxpayer are not subject_to account limits imposed by sec_419a for purposes of determining unrelated_business_income under sec_512 accordingly the income generated by the transferred assets held by taxpayer will not be subject_to unrelated_business_income_tax under sec_511 rulings based on the information submitted representations made and the authorities cited above we conclude that the proposed transaction will not cause taxpayer to fail to be exempt from tax under sec_501 as an organization described under sec_501 the income generated by the transferred assets held by taxpayer will not be subject_to unrelated_business_income_tax under sec_511 this ruling only addresses ubti on amounts that but for the application of sec_419a and the regulations thereunder would be subject_to the limits of sec_512 specifically taxpayer would be subject_to ubt on gross_income derived from any unrelated_trade_or_business as defined in sec_513 regularly carried on by taxpayer computed as if taxpayer were subject_to sec_512 xxxxxxxx kxxxxxx xxxxxxx this ruling will be made available for public inspection under code sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for if you disagree with our proposed deletions you public inspection is attached to notice should follow the instructions in notice this ruling is directed only to the organization that requested it code sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely michael seto manager eo technical enclosure notice
